Case 1:17-cr-00190-RJA-MJR Document 43 Filed 10/09/18 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
v. 17-CR-190-A
G. STEVEN PIGEON,

Defendant.

 

PLEA AGREEMENT
The defendant, G. STEVEN PIGEON, and the United States Attorney for the
Western District of New York (hereinafter "the government") hereby enter into a plea

agreement with the terms and conditions as set out below.

L THE PLEA AND POSSIBLE SENTENCE

1. The defendant agrees to waive indictment and to plead guilty to a one-count
Superseding Information which charges a violation of Title 18, United States Code, Section
371 (conspiracy to cause a donation of $25,000 or more to be made by a foreign national to a
campaign in connection with a state election), for which the maximum possible sentence 1s a
term of imprisonment of 5 years, a fine of $250,000, a mandatory $100 special assessment,
and a term of supervised release of up to 3 years. The defendant understands that the penalties
set forth in this paragraph are the maximum penalties that can be imposed by the Court at

sentencing.
Case 1:17-cr-00190-RJA-MJR Document 43 Filed 10/09/18 Page 2 of 9

2. The defendant understands that, if it is determined that the defendant has
violated any of the terms or conditions of supervised release, the defendant may be required
to serve in prison all or part of the term of supervised release, up to 2 years, without credit for
time previously served on supervised release. As a consequence, in the event the defendant is
sentenced to the maximum term of incarceration, a prison term imposed for a violation of
supervised release may result in the defendant serving a sentence of imprisonment longer than

the statutory maximum set forth in paragraph 1 of this agreement.

QU. ELEMENTS AND FACTUAL BASIS
3. The defendant understands the nature of the offense set forth in paragraph 1 of
this agreement and understands that if this case proceeded to trial, the government would be
required to prove beyond a reasonable doubt the following elements of the crime:

(1) that two or more persons entered into the unlawful agreement
charged in the Superseding Information;

(2) that the defendant knowingly and willfully became a member of
the conspiracy;

(3) that one of the members of the conspiracy committed at least one
of the overt acts charged in the Superseding Information; and

(4) that the overt act was committed to further some object of the
conspiracy.
Case 1:17-cr-00190-RJA-MJR Document 43 Filed 10/09/18 Page 3 of 9

FACTUAL BASIS
4, The defendant and the government agree to the following facts, which form the
basis for the entry of the plea of guilty including relevant conduct:

a. At all relevant times, defendant was a political consultant and
lobbyist based in Buffalo, New York.

b. From 2010 through 2015, one of defendant’s clients was
Company A. Company A was an online gambling company
based in Montreal, Canada.

c. Person A was the founder and CEO of Company A. Person A
was, at all times, a Canadian citizen. Person A was not, and
never has been, a citizen or permanent legal resident of the
United States. As a result, Person A could not lawfully make a
donation or contribution in connection with a New York State
election.

d. Between on or about January 31, 2014, and in or about
December 2014, in the Western District of New York, the
defendant and Person A did knowingly, willfully, and unlawfully
combine, conspire, and agree with others, known and unknown,
to make a $25,000 donation from Person A to the re-election
campaign of Public Official A, a New York State elected official,
im connection with a New York State election, in violation of
Title 52, United States Code, Section 30121.

e. In furtherance of the conspiracy, defendant solicited Person A to
make a $25,000 donation to the re-election campaign of Public .
Official A in connection with a fundraising event scheduled for
February 26, 2014, in New York City.

f. Defendant solicited the $25,000 donation from Person A in
connection with Public Official A’s re-election campaign despite
knowing that Person A was not a citizen or permanent legal
resident of the United States and, as a result, could not lawfully
make a donation or contribution in connection with a New York
State election.

g. The re-election campaign of Public Official A initially rejected
Person A’s $25,000 donation because Person A was not a citizen
or permanent legal resident of the United States.
Case 1:17-cr-00190-RJA-MJR Document 43 Filed 10/09/18 Page 4 of 9

h. Subsequently, and in furtherance of the conspiracy, defendant
directed Person A to cause the donation to be made through
Person B, knowing that Person A would pay for, or reimburse,
the donation. Person B was an employee of Company A and a
permanent legal resident of the United States. As directed by
Person A, and in furtherance of the conspiracy, on February 24,
2014, Person B sent a $25,000 donation to the re-election
campaign of Public Official A.

i. _ As a result of the donation, defendant and Person A were able to
attend the fundraising event for Public Official A in New York
City on February 26, 2014.

j. The above facts are set forth for the limited purpose of complying
with Rule 11(b)(3) and are not intended to serve as a complete
statement of the defendant’s criminal conduct.

Il. SENTENCING GUIDELINES

5. The defendant understands that the Court must consider but is not bound by

the Sentencing Guidelines (Sentencing Reform Act of 1984).

BASE OFFENSE LEVEL
6. The government and the defendant agree that Guidelines §§ 2X1.1(a)
and 2C1.8(a) apply to the offense of conviction and provide for a base offense level of 8.
SPECIFIC OFFENSE CHARACTERISTICS
U.S.S.G. CHAPTER 2 ADJUSTMENTS
7. The government and the defendant agree that the following specific offense
characteristics apply:

a. Because under Guidelines § 2C1.8(b)(1), the value of the illegal
transaction exceeded $6,500 (specifically, $25,000), a 4-level increase
pursuant to Guidelines § 2B1.1(b)(1)(C); and

b. a 2-level increase pursuant to Guidelines § 2C1.8(b)(2)(A) because the

offense involved an illegal transaction made or received from a foreign
national.
Case 1:17-cr-00190-RJA-MJR Document 43 Filed 10/09/18 Page 5 of 9

ADJUSTED OFFENSE LEVEL
8. Based on the foregoing, it is the understanding of the government and the

defendant that the adjusted offense level for the offense of conviction is 14.

ACCEPTANCE OF RESPONSIBILITY
9. At sentencing, the government agrees not to oppose the recommendation that
the Court apply the two (2) level decrease of Guidelines § 3E1.1(a) (acceptance of

responsibility), which would result in a total offense level of 12.

CRIMINAL HISTORY CATEGORY
10. It is the understanding of the government and the defendant that the
defendant's criminal history category is I. The defendant understands that if the defendant is
sentenced for, or convicted of, any other charges prior to sentencing in this action the
defendant's criminal history category may increase. The defendant understands that the
defendant has no right to withdraw the plea of guilty based on the Court’s determination of

the defendant’s criminal history category.

GUIDELINES' APPLICATION, CALCULATIONS AND IMPACT
11.  Itis the understanding of the government and the defendant that, with a total
offense level of 12 and criminal history category of I, the defendant's sentencing range would
be a term of imprisonment of 10 to 16 months, a fine of $3,000 to $30,000, and a period of

supervised release of 1 to 3 years.. Notwithstanding this, the defendant understands that at
Case 1:17-cr-00190-RJA-MJR Document 43 Filed 10/09/18 Page 6 of 9

sentencing the defendant is subject to the maximum penalties set forth in paragraph 1 of this

agreement.

12. The government and the defendant agree to the Sentencing Guidelines
calculations set forth in this agreement and neither party will advocate or recommend the
application of any other Guideline, or move for any Guidelines departure, or move for or
recommend a sentence outside the Guidelines, except as specifically set forth in this
agreement. A breach of this paragraph by one party will relieve the other party of any
agreements made in this plea agreement with respect to sentencing motions and
recommendations. A breach of this paragraph by the defendant shall also relieve the

government from any agreements to dismiss or not pursue additional charges.

13. The defendant understands that the Court is not bound to accept any

Sentencing Guidelines calculations set forth in this agreement and the defendant will not be

entitled to withdraw the plea of guilty based on the sentence imposed by the Court.

IV. STATUTE OF LIMITATIONS

 

14. Inthe event the defendant’s plea of guilty is withdrawn, or conviction vacated,
either pre- or post-sentence, by way of appeal, motion, post-conviction proceeding, collateral
attack or otherwise, the defendant agrees that any charges dismissed pursuant to this
agreement shall be automatically reinstated upon motion of the government and further
agrees not to assert the statute of limitations as a defense to any federal criminal offense which

is not time barred as of the date of this agreement. This waiver shall be effective for a period
Case 1:17-cr-00190-RJA-MJR Document 43 Filed 10/09/18 Page 7 of 9

of six months following the date upon which the withdrawal of the guilty plea or vacating of

the conviction becomes final.

V. GOVERNMENT RIGHTS AND RESERVATIONS
15. The defendant understands that the government has reserved the right to:

a. provide to the Probation Office and the Court all the information
and evidence in its possession that the government deems
relevant concerning the defendant's background, character and
involvement in the offense charged, the circumstances
surrounding the charge and the defendant's criminal history;

b. respond at sentencing to any statements made by the defendant
or on the defendant's behalf that are inconsistent with the
information and evidence available to the government;

c. advocate for a specific sentence consistent with the terms of this
agreement including the amount of a fine and the method of
payment; and

d. modify its position with respect to any sentencing
recommendation or sentencing factor under the Guidelines
including criminal history category, in the event that subsequent
to this agreement the government receives previously unknown
information, including conduct and statements by the defendant
subsequent to this agreement, regarding the recommendation or
factor.

16. At sentencing, the Government will move to dismiss the indictment pending

against the defendant in this action.

17. The defendant agrees that any financial records and information provided by
the defendant to the Probation Office, before or after sentencing, may be disclosed to the

United States Attorney’s Office for use in the collection of any unpaid financial obligation.
Case 1:17-cr-00190-RJA-MJR Document 43 Filed 10/09/18 Page 8 of 9

VI. APPEAL RIGHTS

18. The defendant understands that Title 18, United States Code, Section 3742
affords a defendant a limited right to appeal the sentence imposed. The defendant, however,
knowingly waives the right to appeal and collaterally attack his conviction and any
component of a sentence imposed by the Court which falls within or is less than the sentencing
range for imprisonment, a fine, and supervised release set forth in Section IJ, 4] 11, above,
notwithstanding the manner in which the Court determines the sentence. In the event of an
appeal of the defendant's sentence by the government, the defendant reserves the right to argue

the correctness of the defendant's sentence.

19. The defendant understands that by agreeing not to collaterally attack the
sentence, the defendant is waiving the right to challenge the sentence in the event that in the
future the defendant becomes aware of previously unknown facts or a change in the law which

the defendant believes would justify a decrease in the defendant’s sentence.

20. The government waives its right to appeal any component of a sentence
imposed by the Court which falls within or is greater than the sentencing range for
imprisonment, a fine, and supervised release set forth in Section UI, 411, above,
notwithstanding the manner in which the Court determines the sentence. However, in the
event of an appeal from the defendant's sentence by the defendant, the government reserves

its right to argue the correctness of the defendant's sentence.
Case 1:17-cr-00190-RJA-MJR Document 43 Filed 10/09/18 Page 9 of 9

VO. TOTAL AGREEMENT AND AFFIRMATIONS
21. This plea agreement represents the total agreement between the defendant, G.
STEVEN PIGEON, and the government. There are no promises made by anyone other than
those contained in this agreement. This agreement supersedes any other prior agreements,

written or oral, entered into between the government and the defendant.

 

 

 

JAMES P. KENNEDY, JR. ANNALOU TIROL
United sea Attorney Acting Chief aco

. ~ a PO nc
oat E. BONANNO J OHN D. KELLER —
Assistant United States Attorney Deputy Chief
United States Attorney's Office United States Department of Justice
138 Delaware Avenue Public Integrity Section
Buffalo, New York 14202 1400 New York Ave. NW, Ste. 12000
716-843-5973 Washington, DC 20005
Paul.Bonanno@usdoj.gov John. Kelly@usdoj.gov

I have read this agreement, which consists of pages 1 through 9. I have had a full
opportunity to discuss this agreement with my attorney, Paul J. Cambria, Jr., Esq. I agree
that it represents the total agreement reached between me and the government. No promises
or representations have been made to me other than what is contained in this agreement. I
understand all of the consequences of my plea of guilty. I fully agree with the contents of this

| a Tam signing this agreement voluntarily and of my own free will.

Se fserk LS

G. STEVEN PIGEON en | xe CAMBRIA, JR.
Defendant Attorney for the Defendant

   
 

 

  

Dated: October 9, 2018 Dated: October 9, 2018
